              IN THE UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF TEXAS
                          LUFKIN DIVISION
IN RE:                            *
                                  *
 JOHNNY E BARNES                    *  Case No. 19-90163
 PO BOX 523                         *  Chapter 13
 SAN AUGUSTINE, TX 75972            *
  xxx-xx-0866                       *
                                    *
                                  *

Debtor
                     ORDER OF DISMISSAL FOR INFEASIBILITY

         On this day came for consideration the Trustee’s Motion to Dismiss filed in the
above captioned Chapter 13 proceeding. The Court finds that the Motion was properly
served pursuant to the Federal and Local Rules of Bankruptcy Procedure. After hearing
all opposition to the Motion, if any, and upon consideration of the grounds set forth in the
Trustee’s Motion, the Court determines that the Chapter 13 Plan as confirmed is infeasible
for the reason(s) as set forth in the Motion to Dismiss, and, if applicable, by failing to make
plan payments to the Trustee in accordance with the Plan confirmed by this Court in
September, 2019 as required by 11 11 U.S.C. § 1326(a)(1). The Court finds that this
constitutes grounds for the dismissal of this case pursuant to 11 U.S.C. § 1307(c), (c)(1),
and/or (c)(6) and that such dismissal is in the best interests of the creditors.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the Chapter
13 proceeding is hereby DISMISSED.

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that all Income
Withholding Orders previously entered in this case, if any there so be, are hereby
ORDERED terminated.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that, pursuant to 11 U.S.C.
§ 349(b)(3), any funds remaining on deposit with the Chapter 13 Trustee shall be refunded
to the Debtor. Viegelahn v Lopez (In re Lopez), 2018 WL 3626628 at *5-6 (5th Cir. July
31, 2018).
